Title: From George Washington to Elias Boudinot, 30 August 1783
From: Washington, George
To: Boudinot, Elias


                        
                            sir
                            Rocky Hill 30th Augt 1783.
                        
                        I have the honor to enclose for the information of Congress, the report of the Baron Steuben, who was sent
                            into Canada to make arrangements with General Haldimand for withdrawing the British forces from the Posts within the
                            territory of the United States. The Letter from General Haldimand to me, referred to in his Letter of the 13th inst. to
                            the Baron, is not yet come to hand.
                        The Embarrassments which this business has met with at this advanced season, have induced me to suspend the
                            march of the detachment, removal of the Stores—and purchase of salt provisions, which were intended for those
                            Western Posts. I have however desired Colo. Willett with the State Troops of New York, to continue working upon the land
                            & water communication between Schenectady and the Wood Creek, that our operation may be facilitated hereafter. I
                            have the honor to be sir Your Excellency’s Most Obedient Servant
                        
                            Go: Washington

                        
                    